Citation Nr: 9921126	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for the 
residuals of a neck injury, including the postoperative residuals 
of anterior removal of the C6 disc and fusion of the C6-7 
interspace.  


REPRESENTATION

Appellant represented by:	L. M. Barran, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1950 to January 1954.  
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In October 1996, the Board issued a decision that determined that 
the veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for the residuals 
of a neck injury, including the postoperative residuals of 
anterior removal of the C6 disc and fusion of the C6-7 
interspace.  The veteran appealed this decision to the United 
States Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  In October 
1998, the Court granted a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion), in which the parties agreed 
to vacate and remand the case for application of the regulatory 
definition of new and material contained in 38 C.F.R. § 3.156(a) 
(1998).


REMAND

The veteran's representative submitted additional evidence to the 
Board in June 1999, without a waiver of consideration by the RO.  
The RO has not had an opportunity to review this evidence and to 
issue a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (1998).

The case is REMANDED to the RO for the following actions:

1.  The RO should review the additionally 
submitted evidence and readjudicate the 
claim presently certified for appeal, with 
application of the regulatory definition of 
new and material contained in 38 C.F.R. 
§ 3.156(a). 

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  He may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

